Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Information Disclosure Statement
The IDS statements filed to date have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10, the “one or more transceivers” are not interconnected with any one of the other recited elements (e.g., one or more processors) of the user equipment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim by use of the term “computer readable storage medium” encompasses both transitory (e.g., a signal) and non-transitory computer-readable media.  Since the claim can encompass a transitory (e.g., a signal) computer-readable medium, the claim is not statutory under 35 U.S.C. 101 (see MPEP 2106.03, sections I and II).
Examiner suggests inserting “non-transitory” before the term “computer readable storage medium” to overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/107397 to Wei et al., (“Wei”).
Independent Claims
Regarding independent claim 1, Wei teaches the claimed limitations “A method for transmitting and receiving data, applied to a communication system (see Fig. 1), wherein the communication system comprises a user equipment group (Fig. 1, D2D communication group 2), and 5the user equipment group comprises a plurality of user equipments (Fig. 1, UEs 3-5), wherein the method comprises: 
performing, by the user equipments, data transmission and reception according to specified resource related information, the specified resource related information comprising a plurality of specified times and/or a plurality of specified resources” (see paragraph nos. 0062, 0066, 0073-0074, 0110-0115; see in particular paragraph nos. 0062 and 0074 in which the recited “a plurality of specified resources” reads on the low transmit power mode and the normal transmit power mode of the UEs 3-5; in addition, the broadly recited “a plurality of specified resources” also reads on the reallocation of resources (e.g., subcarrier frequencies and/or time slots, etc., see paragraph no. 0112) configured by the group head (UE3 in Fig. 1) to the UEs 4 and 5; the UEs 3-5 use the newly re-allocated resources to transmit and receive data; the broadly recited “a plurality of specified times” also reads on the disclosed time slots in paragraph no. 0112) as recited in claim 1.  
Regarding independent claim 10, this independent claim is a corresponding apparatus (i.e. UE) claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 10, see Fig. 5 for a “one or more processors” (processing device 34), “one or more memories” (paragraph no. 0135), “one or more transceivers” (RX 32, TX 33), and “one or more programs” (paragraph no. 0135).
Dependent Claims
Regarding claims 2, 11, see Fig. 5 for a “plurality of first user equipments” (UEs 4 and 5), and a “second user equipment” (group head 3) which serves as a group head equipment of the group 2.
Regarding claims 3, 12, Wei teaches “wherein each of the first user equipments corresponds to one piece of specified resource related information (e.g., normal power mode); when at least two first user equipments of the plurality of first user equipments meet a preset condition, the specified resource related information corresponding to the at least two first user equipments is the same (normal power mode for UEs 4, 5 when the UEs 4, 5 are outside of the radio cell 10, see paragraph no. 0074); when at least two first user equipments in the plurality of first 20user equipments do not meet the preset condition, the specified resource related information corresponding to the at least two first user equipments is different.
Regarding claims 4, 13 Wei teaches “wherein the communication system further comprises a network device (Fig. 1, base station 11): wherein the specified resource related information of the first user equipments is configured by the second user equipment (group head 3, paragraph no. 0114): or, the speciled 25resource related information of the first user equipments is configured by the network device; or the specified resource related information of the first user equipments is determined by the first user equipments according to identities (IDs) of the first user equipments.”
Regarding claim 5, see paragraph no. 0062.
Regarding claims 6, 14, Wei teaches “wherein when the specified resource related information of the first user equipments is configured by the second user equipment (see paragraph no. 0114), 5or, when the specified resource related information of the first user equipments is configured by the network device (see paragraph no. 0111), the specified resource related information of the first user equipments is configured by the second user equipment or the network device through system information or dedicated signaling” (see paragraph no. 0073 for a broadcast command by the group head 3 which is analogous to “system information” or alternatively, see Fig. 14, step 114 which shows dedicated signaling to UE such as UE 4 shown in Fig. 1).
Regarding claims 7, 15, Wei teaches “wherein the specified resource related 10information of the second user equipment is configured by the network device (see paragraph no. 0114 which discloses that the group head 3 sets its own resources when a message is received from the eNobeB, via the UE, see paragraph nos. 0112-0113), or, the specified resource related information of the second user equipment is determined by the second user equipment according to an ID of the second user equipment.”
Regarding claims 8, 16, Wei teaches “wherein when the specified resource related information of the first user equipments is configured by the second user equipment, 15the specified resource related information used by the second user equipment is configured by the network device” (see paragraph nos. 0112-0114).
Regarding claim 18, Wei teaches “wherein the preset condition is that a distance between any two of the at least two first user equipments is greater 20than or equal to a first preset threshold: or 
the preset condition is that a signal strength between any two of the at least two first user equipments is less than or equal to a second preset threshold: or 
the preset condition is that any two of the at least two first user equipments are in the same geographical area” (see Fig. 1 which shows a “preset condition” that the UEs 4, 5 are in an area outside the radio cell 10; when this occurs, normal power mode is used by the UEs 4 and 5 for D2D communications).
Regarding claims 19, 20, see paragraph no. 0135.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of EP 2858398 to Li et al., (“Li”).
	Regarding claims 9 and 17, Wei does not explicitly teach “wherein a spacing between any two adjacent specified times of the plurality of specified times is the same, and a plurality of specified resources corresponding to each of the plurality of specified times are the 20same.”  Wei does teach using identical resources among the UEs in the D2D communication group, see paragraph no. 0066.
	Li teaches that radio resource patterns configured for UEs in a group, such as group 1, are identical and that these resource patterns include identical subframes (e.g., odd subframes are used by UEs in group 1) or “same spacing” and identical frequency domain resources (e.g., UEs in group 1 use front half of RBs in a system bandwidth) or “same specified resources”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wei by incorporating the teachings of Li to reduce interference among the UEs, as suggested by Li in paragraph no. 0011.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the abstracts of Zheng (US 2015/0078297), Fong et al. (US 2013/0303160), and the NPL document entitled “A resource allocation scheme for device-to-device communications using LTE-A uplink resources” by Jaheon Gu et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414